Citation Nr: 0013123	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to the assignment of a higher rating for 
post-traumatic stress disorder, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for disability 
manifested by headaches, claimed to be secondary to Agent 
Orange exposure.  

4.  Entitlement to service connection for a stomach disorder, 
claimed to be secondary to Agent Orange exposure.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision.  By this 
rating decision, service connection was established for post-
traumatic stress disorder and an evaluation of 10 percent was 
assigned.  In September 1997, the veteran filed a notice of 
disagreement (NOD) to the 10 percent evaluation.  In this 
case, the appellant did file a timely substantive appeal 
concerning the rating to be assigned for the service-
connected PTSD, and the statement of the case (SOC) did 
provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of a noncompensable evaluation disability 
evaluation.  Moreover, the SOC did not mis-identified the 
issue in that it characterized it as "Evaluation of PTSD, 
currently evaluated as 10 percent".  The Board observes that 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court), in Fenderson v. West, 12 Vet. App. 119 (1999), did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation for his service-connected PTSD.  Consequently, the 
Board is not required to remand this for a re-
characterization of the issue in a new SOC.  

The veteran has also raised the issue of entitlement to 
service connection for tinnitus.  This issue is the topic of 
the REMAND section for this decision.  


FINDINGS OF FACT

1.  The record contains some evidence of current bilateral 
hearing loss disability.

2.  The veteran has reported exposure to acoustic trauma due 
to his occupation as a mortarman in service.

3.  The record contains a medical opinion that suggests that 
the veteran's current hearing loss may be due to acoustic 
trauma during active military service.  

4.  PTSD is currently manifested by a depressed mood, panic 
attacks, insomnia, nightmares and complaints of memory loss, 
without evidence of flattened affect, speech disturbance, 
panic attack occurring more than once a week, confusion, 
memory loss or impairment of judgment, abstract thinking, 
motivation or mood.   

5.  On February 15, 2000, prior to the promulgation of a 
decision in the appeal of the claims for service connection 
for disability manifested by headaches and for a stomach 
disability, each claimed to be due to Agent Orange exposure, 
the Board received notification from the appellant requesting 
a withdrawal of the appeal with respect to these issues.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for an evaluation of 30 percent, and no 
higher, for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.130, Code 9411 (1999).  

3.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met with respect to the claim of 
entitlement to service connection for disability manifested 
by headaches, claimed to be secondary to Agent Orange 
exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  

4.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met with respect to the claim of 
entitlement to service connection for a stomach disorder, 
claimed to be secondary to Agent Orange exposure.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has hearing loss disability 
related to his active service and has provided testimony 
consistent with these contentions.  However, he is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for hearing loss disability.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The evidence of record is sufficient to establish a well-
grounded claim for hearing loss disability.  The veteran has 
evidence of current disability, as shown, for example, by the 
audiometric test results of March 1999, which were submitted 
directly to the Board with a waiver of RO consideration.  
Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service --  although 
the service medical records do not document a hearing loss or 
hearing loss disability as defined by law, the veteran's DD 
Form 214 shows that the had the military occupational 
specialty of a mortar man, and he has reported that he 
sustained acoustic trauma in service.  Finally, concerning 
the third element - which is evidence of a nexus between 
current disability and injury or disease during service -- a 
February 2000 report by a private audiologist, also submitted 
directly to the Board with a waiver of RO consideration, 
contains an opinion that the it is as likely as not that the 
veteran's existing hearing loss disability is the result of 
acoustic trauma.  The audiologist refers to the veteran's 
reports that he experienced severe high-pitched tinnitus and 
right ear bleeding after a mine blast in May 1968, and that 
he was exposed to the noise of mortars, small arms, artillery 
and incoming explosions.  

Although this claim is well grounded, additional development 
of the evidence is needed, as discussed in the REMAND section 
below.  

II.  Entitlement to a higher rating for PTSD

Initially, I note that the veteran has presented a well-
grounded claim with respect to a higher rating for the 
service-connected PTSD.  That is, he has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for PTSD in an August 1997 rating decision.  A 10 percent 
rating was assigned, effective from March 1996, based on the 
clinical evidence in the veteran's service medical records.  
As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 10 percent rating for 
occupational impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran and his representative contend that the service-
connected PTSD satisfies the criteria for an evaluation of at 
least 30 or 50 percent.  The veteran testified at the 
February 2000 Travel Board hearing that his PTSD is currently 
productive of difficulty sleeping, increased frequency of 
nightmares and increased recollection of Vietnam experiences.  
In addition, the veteran reported that he avoided contact 
with other people and that he has no social activities.  

During the course of the hearing, the witness, M.B. stated 
that the veteran did not communicate with anyone aside from 
his mother and that he did not like to talk on the telephone 
or to go out with anyone.  However, later on in the 
testimony, M.B. indicated that the veteran had a friend, a 
Vietnam veteran, with whom he discussed his Vietnam 
experiences.  Moreover, the witness stated that without his 
medication, the veteran was impossible to be with.  

The veteran has demonstrated symptoms that more nearly 
approximate the next higher evaluation of 30 percent.  The 
veteran's clinical record shows that he had a depressed mood, 
panic attacks, sleep impairment and memory loss.  Moreover, 
at the May 1999 VA compensation and pension examination, he 
reported that he had intrusive thoughts of Vietnam on a daily 
basis and had flashbacks about two times a month.  These 
symptoms made his occupational activities very difficult when 
he was working.  He stated, however, that he was no longer 
employed, but had been medically retired due to an unrelated 
illness.  The veteran was determined to be fairly 
significantly disabled in terms of his social life and 
ability to relate to others.  Notwithstanding, the veteran 
was noted to be involved a longstanding relationship with a 
girlfriend and to have maintained an ongoing relationship 
with one friend who also is a Vietnam veteran.  Also, the 
veteran's level of functioning was found to be consistent 
with a GAF scale of 55 to 60.  This consists of moderate 
symptoms such as a flat affect and circumstantial speech, 
occasional panic attacks or moderate difficulty in social, 
occupational functioning with few friends and conflicts with 
peers or coworkers.  

The veteran has not, however, demonstrated the symptoms that 
would satisfy the criteria for the next higher evaluation of 
50 percent.  There is no indication that the veteran has 
demonstrated either a flattened affect or circumstantial, 
circumlocutory, or stereotyped speech.  He has not indicated 
and the record does not reflect that he has panic attacks 
that occur more than once a week.  No difficulty in 
understanding complex commands is demonstrated.  Although the 
veteran described problems with short-term memory at the May 
1997 VA examination, this type of deficit was not confirmed 
on the most recent psychiatric examination.  Moreover, no 
impairment of long-term memory is indicated, and no 
disturbances of judgment, abstract thinking, or motivation 
are indicated.  

Similarly, it is neither contended nor shown that the veteran 
exhibits symptoms that would support a higher - 70 or 100 
percent - evaluation.  For example, he does not demonstrate 
obsessional rituals; illogical, obscure, or irrelevant 
speech, or gross impairment in thought processes or 
communication; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene or intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); an inability to establish and maintain 
effective relationships; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of close 
relatives, his own occupation, or his own name.

In view of the foregoing, the preponderance of the evidence 
favors a disability rating of no more than 30 percent for 
PTSD.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran's 
disability picture is productive of impairment of his 
abilities to related to other people in addition to the 
cardinal symptoms of PTSD which include avoidance, 
flashbacks, intrusive thoughts, automatic hyperarousal and 
social withdrawal. Significantly, he has not required 
frequent hospitalization.  Moreover, although impairment of 
industrial activities is indicated, there is no demonstration 
that the veteran has marked impairment of his vocational 
activities due to service-connected PTSD alone.  Accordingly, 
there is no basis for consideration of an extraschedular 
evaluation at this time.  

III.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  On February 15, 
2000, the appellant withdrew his appeals concerning 
entitlement to service connection for a disability manifested 
by headaches and for a stomach disorder, each claimed to be 
associated with Agent Orange exposure.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning these issues.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.  


ORDER

The claim for service connection for bilateral hearing loss 
disability is well grounded.  To this extent only, the appeal 
as to this issue is granted.  

An increased rating of 30 percent, and no higher, is granted 
for PTSD, subject to controlling law and regulations 
governing the payment of monetary benefits.  

The veteran's claims for service connection for disability 
manifested by headaches, claimed to be associated with Agent 
Orange exposure, and for a stomach condition, claimed to be 
associated with Agent Orange exposure, are dismissed.  


REMAND

Concerning the issue of entitlement to service connection for 
tinnitus, the Board notes that the RO denied service 
connection for tinnitus in July 1999.  The veteran was 
notified of that determination by a letter dated in August 
1999.  At the veteran's February 2000 Travel Board hearing, 
he expressed disagreement with the July 1999 determination.  
This statement was subsequently reduced to writing in a 
transcript.  In Tomlin v. Brown, 5 Vet. App. 355 (1993), the 
Court held that such a statement does constitute an NOD 
within the meaning of 38 U.S.C. § 7105(b). The Court noted 
that a NOD is defined by VA regulations as a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result. 38 
C.F.R. § 20.201.  Tomlin, supra.  In addition, the Board 
notes that the RO received on the following day a written NOD 
concerning the denial of service connection for tinnitus.  An 
NOD initiates review by the Board of the RO's denial of 
service connection for tinnitus.  Thus, the next step was for 
the RO to issue a SOC on the denial.  Manlincon v. West, 12 
Vet. App. 238 (1999).  This action has not been accomplished, 
however.  

Concerning the issue of entitlement to service connection for 
bilateral hearing loss, the Board notes that the record 
contains some opinions that appear to link the veteran's 
current hearing loss to noise exposure, but not necessarily 
to inservice noise exposure alone.  The record also indicates 
some degree of exposure to the noise of gunfire both prior to 
and subsequent to the veteran's active service, as the 
veteran has reported a history of engaging in hunting for 
recreation.  In addition, the record suggests post-service 
noise exposure due to employment history as a machine 
operator, as reflected on the May 1999 VA compensation and 
pension examination report and the records from the veteran's 
former employer.

No medical data or opinion clearly identifies the veteran's 
service or the acoustic trauma associated with his duty 
assignment as a mortar man as the origin of his hearing loss.  
The February 2000 statement submitted by the private 
audiologist shows that it is as likely as not that the 
veteran's existing hearing loss was associated with acoustic 
trauma, but it does not state that the hearing loss was due 
to acoustic trauma in service, although the audiologist notes 
that the veteran reported that he developed tinnitus and a 
hearing loss in the left ear as a result of a mine explosion 
in May 1969, and that he had experienced noise exposure from 
mortars, small arms, artillery and incoming explosions. This 
report does not consider other noise exposure before and 
after military service.  Consequently, the Board is of the 
opinion that additional medical evidence is needed to 
adjudicate this claim.

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
relationship, if any, between any current 
hearing loss and noise exposure during 
his military service.  All necessary 
tests should be conducted.  The claims 
folder should be available to the 
examiner for a complete study of the 
case.  The examiner should indicate 
whether all or part of the veteran's 
hearing loss is due to noise exposure 
during military service.  If the examiner 
is unable to express such an opinion, he 
or she should so indicate and explain the 
reason(s) for this inability.  

2.  The RO should again consider the 
claim for service connection for 
bilateral hearing loss.  If the 
determination remains adverse to the 
veteran, the RO should issue a 
supplemental statement of the case 
concerning this issue and give the 
appellant and his representative an 
opportunity to respond thereto.  

3. The RO should issue a statement 
4. f the case pertaining to the issue of 
entitlement to service connection for 
tinnitus.  The RO then should afford 
the veteran the requisite time period 
to submit a substantive appeal in 
relation to that issue.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

